Case 2:20-cv-01609-CCC-MF Document 9-5 Filed 06/04/20 Page 1 of 2 PageID: 196




Raziye Andican, Esq.
SMITH, CURRIE & HANCOCK LLP
1950 Old Gallows Road, Suite 750
Tysons, Virginia 22182
Telephone: (703) 506-1990
Facsimile: (703) 506-1140
Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 SAKET CHAUDHARI AND
 SATYENDRA CHAUDHARI                                   Case No. 2:20-cv-01609-CCC-MF

            Plaintiffs,
                                                                   Civil Action
 v.
                                                                    ORDER
 MATTHEW PARKER,
 PARKER CONSULTING SERVICES, INC.,
 AND JOHN DOES (1-10) (representing                       Document Filed Electronically
 unknown liable defendants)

        Defendants.


       WHEREAS, defendants Matthew Parker and Parker Consulting Services, Inc. having moved

pursuant to Fed. R. Civ. P. 12(b)(6) for an Order dismissing Plaintiffs’ Amended Complaint;

       AND THE COURT, having reviewed the papers submitted by the parties herein and having

considered argument of counsel; if any, and for good cause having been shown:

       It is on this ________ day of ____________________, 2020

       ORDERED THAT:

       1.         Defendants Matthew Parker and Parker Consulting Services, Inc.’s Motion to

Dismiss Plaintiffs’ Amended Complaint for the reasons stated in their Motion to Dismiss is hereby

granted and Plaintiff’s Amended Complaint is dismissed against Defendants Matthew Parker and

Parker Consulting Services, Inc. with prejudice.

                                                   1
Case 2:20-cv-01609-CCC-MF Document 9-5 Filed 06/04/20 Page 2 of 2 PageID: 197




      2.    The Clerk is ordered to remove this case from the docket.



                                  ______________________________________
                                  THE HONORABLE CLAIRE C. CECCHI
                                  UNITED STATES DISTRICT COURT JUDGE




                                            2
